Title: Abigail Adams to Mary Smith Cranch, 5 February 1792
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
Philadelphia Febry 5th 1792
I received your kind Letter of decbr and sincerely congratulate you and my Neice upon the Birth of a son, tho I could have wishd it had been a daughter. I have had the pleasure of having mrs smith and William on a visit to me for 5 weeks. the col has been part of the time here & Charles spent a fortnight with me. they expect to leave me in a week or ten days. this would be but a small matter to me as I should hope to see them again when I past through N york, but of that I have no prospect. the col has made a very advantageus contract with Some Gentlemen which will carry him abroad and keep him [there?] two years and accordingly he takes his Family with him and [plans?] to sail in the March Packet. this you may be sure is a heavy stroke to me, but I cannot wish them to decline it, as he goes upon a certain sure footing, and a probable great advantage mrs smiths is in circumstances which will make me more anxious for her, but my Family are destined to be scatterd I think. I begin to long for the Time when I shall set out for Braintree. I fear it will not be earlier than the last year. my Health for six weeks has not been good. I still Labour under an Intermitting which I apprehend will increase with the warm weather. I am not confind, but am frequently obliged to decline going into company, of which this city is the General Resort during winter, and one continued Scene of Parties upon Parties, Balls & entertainments equal to any European city. the Publick amusements tis True are few, no Theatre here this winter an assembly once a fortnight, to which I have not been this season but the more general method for those who have Houses calculated for it, is to give Balls at their own Houses. The Indian War has been a distressing subject. who & who have been in fault is not for me to say. where a commander is to be found fit for the Buisness I believe will puzzel more wise Heads than one. the war is an upopular one. if it is a necessary War as I presume it is, it is to be hoped that measures will be persued to render it more Successfull than it has yet been, but I believe those whose judgments are good, have little expectations that it will be so.
what is become of Betty & her Husband? Cealia is very anxious about her child & very unhappy at the part her Mother has taken. I was glad to lea[rn] that Polly was well & pleasd with her place. we have had [. . .] weather here. the judge & mrs Lowell have been a month here and by them I shall forward this to you. mrs Brisler is much better than she was, her disorder proved to be an intermitting fever
Let me hear from you and my Friends as often as you can it will give great pleasure to your / affectionate Sister
A Adams
